As submitted to the Securities and Exchange Commission on January 06, 2017 Nano Stone Inc. Up to 2,640,000 Shares of Common Stock Minimum purchase: 200 Shares ($1,360) We are offering up to 2,640,000 shares of common stock on a “best efforts” basis. Since there is no minimum amount of securities that must be purchased, all investor funds will be available to the company upon commencement of this Offering and no investor funds will be returned if an insufficient number of shares are sold to cover the expenses of this Offering and provide net proceeds to the company. Generally, no sale may be made to you in this Offering if the aggregate purchase price you pay is more than 10% of the greater of your annual income or net worth. Different rules apply to accredited investors and non-natural persons. Before making any representation that your investment does not exceed applicable thresholds, we encourage you to review Rule 251(d)(2)(i)(C) of Regulation A. For general information on investing, we encourage you to refer to www.investor.gov Sale of these shares will commence two days after the Offering Statement filed with the Commission is qualified. There is currently no trading market for our common stock. These are speculative securities.
